Citation Nr: 9904344	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-31 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for asbestos exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
poliomyelitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to 
September 1958 and from November 1958 to June 1959.

This appeal arises from a December 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for residuals of polio, and an April 1996 rating 
action, in which service connection for asbestos was denied.  

During the pendency of the appeal, the veteran's case was 
transferred from Portland Oregon to Cheyenne, Wyoming.  On 
appellate review in May 1998, the Board of Veterans' Appeals 
(Board) remanded the veteran's case for due process 
considerations.  Because the claims remain in a denied 
status, the case has been returned for appellate review.  

In August and October 1998, the veteran submitted additional 
medical evidence associated with his claims.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  The veteran has submitted written waivers of initial 
RO review; thus, the provisions of Section 20.1304 have been 
satisfied. 

The issue of entitlement to service connection for asbestos 
exposure will be addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  In a November 1960 rating decision, service connection 
for residuals of polio was denied.  The veteran did not file 
a timely appeal thereafter and the claim became final.

2.  Subsequent to 1960, the newly submitted evidence consists 
of additional medical reports, medical textbook excerpts, and 
hearing transcripts.  Included within the medical evidence is 
a July 1998 statement in which a physician states that the 
veteran's in-service immunization shots and assigned duties 
contributed to the development of his residuals of polio 
syndrome.

3.  The foregoing evidence was not previously considered and, 
assuming its credibility, is so significant that it must be 
considered to decide the merits of the case.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for poliomyelitis has been 
submitted; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran seeks entitlement to service 
connection for residuals of poliomyelitis.  Pertinent law 
provides that service connection may be established for a 
disability resulting from personal injury incurred in or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  However, the usual effects of 
medical treatment in service, having the effect of 
ameliorating conditions incurred before enlistment will not 
be considered service-connected unless that injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).

Under VA law and regulations, the veteran is presumed to be 
in sound condition when he is accepted for service, with the 
exception of disorders noted at the time of entrance into 
service.  The presumption is rebutted where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that the injury existed prior to service.  38 C.F.R. 
§ 3.304(b).

In a November 1960 rating action, service connection for 
residual of polio with right leg atrophy and weakness was 
denied.  The RO determined that the veteran's polio existed 
prior to service and was not aggravated by active duty.  At 
that time the RO considered the veteran's service medical 
records, showing that the veteran received treatment for 
residuals of polio and, eventually, was medically discharged 
because of the disorder.  The RO also considered a November 
1960 VA examination report, which records a diagnosis of post 
polio residual with marked atrophy, diminished absent deep 
reflexes of the right leg with a marked right limp.  
Thereafter, the RO properly informed the veteran of the 
denial.  The veteran failed to perfect an appeal within the 
applicable period.  VA law provides that if no notice of 
disagreement is filed in accordance within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened unless new and 
material evidence is presented with respect to the denied 
claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).  The 1960 determination is final and the 
claim may not be reopened unless new and material evidence is 
presented.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West 12 Vet. App. 1 (1998); Hodge v. West, 
155 F.3d 1356 (Fed, Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether evidence is new 
and material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence of record received after 1960 consists of a VA 
hospitalization report dated in September 1965, showing 
treatment for aches and pain of the right arm and a diagnosis 
of scalenus anticus syndrome, possible, unsubstantiated; a VA 
examination report dated in December 1965, in which the 
veteran stated that since discharge from service he had 
experienced more difficulty with the right leg and that 
diagnosis of residuals of poliomyelitis, right arm and leg, 
with deformity of the right leg and shortening was made; VA 
hospital reports dated from February to March 1967, showing 
that the veteran underwent a transection of the right 
scalenus anticus muscle; and VA hospital reports dated from 
August 1967 to March 1968, showing treatment for unrelated 
disorders, but recording diagnoses of status post 
poliomyelitis with residual paralysis of the right and 
status, post poliomyelitis with residual paralysis and 
weakness of the right lower extremity and right upper 
extremity.

The following are also of record: VA hospital reports dated 
from August to September 1977, which record diagnoses of old 
stable poliomyelitis with residual right-sided hemiparesis 
and leg length discrepancy, right shorter than left, 
secondary to polio; reports from the Orthopedic Surgeons of 
Elkhart, Incorporated and R. H. Y., M.D., dated from October 
1977 to December 1977, showing that the veteran was evaluated 
for wheelchair use and determined to be in need of a 
wheelchair due to weakness of the lower extremities; two June 
1978 medical reports from B. M. G., M.D., which show on 
orthopedic examination, weakness, instability, and tremors of 
the lower extremity was present; VA outpatient treatment 
reports dated from July to October 1990, showing continued 
treatment for residuals of polio with right-sided weakness; a 
VA examination report dated in July 1991, recording an 
impression of residual of polio involving the right lower 
extremity and right upper extremity; and a January 1994 
letter from G. C., M.D., addressing the veteran's need for a 
wheelchair and noting that the veteran's diagnosis was right 
leg weakness with spasticity and pain due to residual from 
polio and post polio syndrome manifested by increased 
weakness, pain and spasticity.  

A VA examination report for aid and attendance dated in May 
1994 with diagnoses of right upper and lower extremity 
weakness and spasticity secondary to polio and January 1994 
letters from NovaCare Orthotics & Prosthetics and Greensburg 
Family Practice, P.A., along with a March 1995 prescription 
from Greensburg Family Practice, P.A., are also of record.  

The evidence also contains July 1995 and February 1996 
statements from the veteran's ex-wife in which she generally 
states that prior to service the veteran did not have 
difficulty with his legs, but while he was on convalesce 
leave in 1956 she noticed his leg problems; a September and 
October 1995 private physician's report, showing that the 
veteran requires assistance; a January 1996 VA examination 
and undated medical opinion from W. C., M.D., which reference 
unrelated disorders; a May 1996 VA examination report, which 
records diagnoses of post polio syndrome with progressive 
weakness and pain of the right upper extremity, left upper 
extremity, right trunk, and right lower extremity; a VA 
hospital discharge report dated from July to August 1996, 
showing treatment for an unrelated heart disorder; excepts 
from The Merck Manual, Seventeenth Edition, pages 2036-2039 
and Mosby's Medical Dictionary, Fourth Edition, page 1241, 
which provide general background information of poliomyelitis 
and its residuals and indicate that inoculations (most often 
diphtheria, pertussis, and tetanus immunization) and physical 
exertion concurrent with onset of the central nervous system 
phase could predispose individuals to serious neurologic 
damage; and the veteran's August 1996 and August 1998 
personal hearing transcript, in which the veteran testified 
that his disorder was aggravated by service.  

Also of record are July 1998 and September 1998 statements 
from M. F. G., M.D, a VA physician at the Sheridan, Wyoming 
VA Medical Center.  In the July 1998 statement, M. G. stated 
that there were cases in medical literature where diphtheria 
vaccine given to post diphtheria patients precipitated post-
polio syndrome and it was her medical opinion that the 
repeated administration of the vaccine in the veteran during 
service did contribute to the development of the syndrome.  
The time course between the last documented shot in February 
1956 and physical deterioration, which resulted in the 
veteran being declared unfit for duty in December 1956, also 
suggested a temporal relationship.  She further opined that 
the veteran's vigorous physical work as a boatswain also 
contributed to the development of the post-polio syndrome.

Regarding the veteran's July 1998 medical statement, the 
evidence is new because it was not previously of record at 
the time of the 1960 denial of service connection.  This 
evidence is also material to the veteran's claim, in that, 
without adjudicating the credibility of the evidence 
submitted, the new evidence bears directly and substantially 
on the specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, (1998); Hodge v. West, 155 F.3d 1356 
(Fed, Cir. 1998); See Hadsell v. Brown, 4 Vet. App. 209 
(1993); 38 C.F.R. § 3.156. 

The evidence of record now reflects that the veteran's 
poliomyelitis may have been aggravated by his in-service 
immunization shots and work-required physical exertion.  M. 
G., M.D., asserted that the repeated administration of the 
vaccine in the veteran during service contributed to the 
development of the syndrome and explained that the time 
course between the last documented shot in February 1956 and 
physical deterioration that resulted in the veteran being 
declared unfit for duty in December 1956 also suggested a 
temporal relationship.  The physician also opined that the 
vigorous physical work as a boatswain's mate contributed to 
the development of the post-polio syndrome.  In addition to 
the foregoing, in an attempt to reopen his claim, the veteran 
submitted excepts from the Merck Manual, which indicate that 
inoculations (most often diphtheria, pertussis, and tetanus 
immunization) and physical exertion concurrent with onset of 
the central nervous system phase could predispose individuals 
to serious neurologic damage.  

Under the facts of this case, the evidence, without 
adjudicating the credibility of the evidence submitted, bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The above-discussed July 1998 medical 
opinion and the medical excerpts from the Merck Manual 
indicate that the veteran's poliomyelitis may have been 
aggravated by service.  As noted above, service connection 
for poliomyelitis may be established with definite evidence 
of aggravation, and aggravation exists when the evidence 
demonstrates that there is an increase in the disability 
during service, unless there is a showing that the increase 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

The Board finds that the aforementioned evidence is new, in 
that it was not of record at the prior final disallowance and 
is not cumulative of other evidence of record and it is 
relative to and probative of showing that the veteran's 
poliomyelitis increased in severity during service.  See 
generally, Wallen v. West, 11 Vet. App. 509 (1998); Falzone 
v. Brown, 8 Vet. App. 398 (1995); Townsend v. Derwinski, 1 
Vet. App. 408, 409-10 (1991).  Consequently, new and material 
evidence to reopen the veteran's claim for service connection 
for poliomyelitis has been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the appeal 
is granted and the claim of entitlement to service connection 
for poliomyelitis is reopened.


REMAND

As discussed above, the Board has found that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for poliomyelitis.  The Board therefore 
finds that additional action by the RO is required.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the July 1998 medical opinion, M. G., M.D., a VA 
physician, found that the repeated administration of the 
vaccine in the veteran during service and the veteran's 
vigorous physical work requirements during service 
contributed to the development of his polio syndrome.  The 
physician also explained that the time course between the 
last documented shot in February 1956 and physical 
deterioration that resulted in the veteran being declared 
unfit for duty in December 1956 also suggested a temporal 
relationship.  

In view of the foregoing medical opinion, the Board finds 
that a medical opinion is required in order to obtain, to the 
extent possible, the probability that the veteran's 
poliomyelitis was aggravated by in-service immunization shots 
and activities.  It is noted that the Board may not rely on 
it's own unsubstantiated judgment as to whether a disability 
was incurred in or aggravated by service, but must support 
its medical conclusions with independent medical evidence in 
the record.  Crowe v. Brown, 7 Vet. App. 238, (1994).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).  As such, additional development is warranted.

Regarding service connection for residuals of asbestos 
exposure, at VA examination in January 1996, after 
interviewing and examining the veteran, an impression of rule 
out asbestosis was made.  In the impression section, the 
examiner stated that evaluation in 1993 failed to demonstrate 
any pulmonary function deficits or any chest x-ray 
abnormalities attributable to asbestosis, but repeat chest x-
rays or pulmonary function tests were pending.  The examiner 
added, if those examinations were normal, the veteran's 
dyspnea and poor functional capacity possibly could be 
related to decreased cardiac output due to past coronary 
events rather than a pulmonary problem.  Thereafter, the 
record indicates that a pulmonary function test was 
accomplished, as the report revealed normal ventilatory 
functions overall.  However, in an addendum, the examiner 
wrote that the veteran's chest x-rays were notable for 
changes of interstitial lung disease, consistent with 
asbestosis and that pulmonary function tests showed 
borderline restrictive lung disease.  If accomplished, the 
referenced January 1996 report of a chest x-ray is not of 
record.  Thus, additional development is warranted. 

In a subsequent undated medical opinion, after reviewing the 
veteran's service medical records and above-discussed 1996 
clinical report, W. C., M.D., stated that service connection 
for asbestosis was not warranted.  The physician recalled 
that the veteran had served aboard naval vessels for 7 months 
and, as such, exposure to asbestos was present and conceded.  
The physician then acknowledged that over the past 10 years, 
the veteran had noticed dyspnea on exertion and had given a 
history of smoking 1-2 packs of cigarettes daily over the 
past 4-8 years.  In relevant part, the physician then pointed 
out that the veteran's pulmonary function tests in January 
1996 were essentially normal and that previous pulmonary 
function tests and carbon monoxide diffusion studies were 
also normal.  Further, a report of a x-ray study of the chest 
dated in 1991 was interpreted as normal.  W. C. then 
concluded that although the evidence shows exposure to 
asbestos, there was no evidence of asbestosis, inasmuch as 
the residuals of exposure to asbestos are not present.  
Therefore, service connection for asbestos was not warranted.  
In his medical opinion, findings disclosed from a January 
1996 report of a chest x-ray were not referenced.  As such, 
it is unclear if the x-ray report was considered by W.C.  In 
order to obtain a more informed medical opinion, additional 
development is warranted.

The record then shows that at VA examination in May 1996, the 
veteran gave a history of in-service asbestos exposure and 
stated that after service, he worked as a mechanic and truck 
driver.  On examination, the lungs were clear to 
auscultation; however, a diagnosis of chronic obstructive 
pulmonary disease, with history of asbestos exposure was 
made.  It is also noted that in a September 1998 statement, 
M. G., M.D., stated that the veteran was "service-
connected" for pulmonary fibrosis based on chest x-rays and 
pulmonary function tests performed in 1995 at the VA Medical 
Center (MC) at Portland, Oregon.  The physician then stated 
that the veteran did not have a history of work with asbestos 
before or after military service or other environmental 
exposures to explain this.  If accomplished, the referenced 
1995 chest x-rays and pulmonary function tests are not of 
record.

As previously noted, the Board may not base its decisions on 
its own unsubstantiated medical conclusions, but must support 
any medical conclusions through independent medical evidence 
in the record.  It is also noted that VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Because VA is on notice that additional pertinent medical 
records may exist and because a medical opinion is needed, 
the issue of entitlement to service connection for asbestos 
exposure must be remanded for further development.  

In view of the foregoing, the Board concludes that additional 
action is warranted.  This case is therefore REMANDED for the 
following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that his poliomyelitis was 
aggravated by service and that service 
connection for residuals of asbestos 
exposure is warranted.  Any evidence 
received from the veteran should be made 
part of the claims folder.

2.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for poliomyelitis, pre-
service and post-service, and for 
residuals of asbestos exposure since 
1995.  In addition, treatment reports 
from the VAMC at Wichita, Kansas and VAMC 
at Portland, Oregon, especially chest x-
rays and pulmonary function study tests 
accomplished in 1995 and in January 1996 
should be obtained, as well as any 
pertinent reports from the Sheridan, 
Wyoming VAMC.  Any evidence received 
should be made part of the claims folder.

3.  Thereafter, the RO should arrange for 
a neurology examination of the veteran in 
order to determine the current nature and 
extent and probable etiology of his 
poliomyelitis.  In a comprehensive 
report, and after review of the veteran's 
history, complaints, and pertinent data 
from the claims folder, the examiner 
should comment on the following 
questions:  (1) Did the veteran's 
poliomyelitis pre-exist service?  (2) If 
yes, was there a pathological worsening 
of the disease during service? (3) If 
yes, in the examiner's opinion, is it 
reasonably probable that the increase in 
severity was due to the "natural 
progress" of the disorder and if so, is 
there clear and unmistakable evidence 
that the increase was due to the 
"natural progress" of the disorder?  
(4) Or, is it reasonably probable that 
the increase was beyond that which would 
be considered the "natural progress" of 
the disorder and attributable to in-
service occurrences?  

The veteran's claims folder should be 
made available to the examiner for 
review, with specific reference to the 
July 1998 opinion of M. F. G., M.D.

4(a).  Thereafter, if possible, the RO 
should contact Dr. W. C., a Rating Board 
Physician, and ask him whether, based 
upon his review of the service medical 
records and post-service evidence of 
record, he still maintains that the 
evidence does not support a diagnosis of 
asbestosis and, if so, to provide a 
complete discussion of his reasons for 
that belief.  Dr. C. should also address 
the September 1998 medical opinion 
provided by M. F. G., M.D., which 
indicates that the veteran has pulmonary 
fibrosis and that the veteran's disorder 
is related to in-service asbestos 
exposure.  Finally, Dr. C. should provide 
an opinion on the etiology or cause of 
the veteran's chronic obstructive 
pulmonary disease.  Copies of the service 
medical records and any other relevant 
post-service medical records contained in 
the claims file or recently obtained 
(such as the 1995 and January 1996 VA 
chest x-ray reports, pulmonary function 
tests, and carbon monoxide diffusion 
study results) should be provided to Dr. 
C. in order to assist his memory and 
inform his opinion.

(b).  If Dr. C. is unavailable, the 
veteran's claim folder should be 
transferred to an appropriate examiner 
for review.  If deemed appropriate, a VA 
examination, to include any necessary 
tests, may be conducted.  After reviewing 
the claims folder, the examiner should 
refer to paragraph 4(a) and provide 
opinions pertaining to the matters 
contained within.  

5.  The RO should then review the 
veteran's claim and should adjudicate the 
issue of entitlement to service 
connection for asbestos exposure and 
poliomyelitis.  All pertinent law, 
regulations, including 
38 C.F.R. §§ 3.303, 3.306, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act 

of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

